Citation Nr: 1822430	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  10-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right (major) shoulder impingement syndrome (previously rated as right clavicle healed fracture), since June 5, 2008.

2.  Entitlement to a rating in excess of 10 percent for residual scars of the frontal scalp and parietal area, since June 5, 2008.

3.  Entitlement to a compensable rating for residual scars of the midline abdomen and bilateral chest, since June 5, 2008.

4.  Entitlement to an initial rating in excess of 10 percent for headaches, since February 19, 2009.

5.  Entitlement to an effective date prior to February 19, 2009, for the award of service connection for headaches.

6.  Entitlement to service connection for an acquired psychiatric disorder.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a thoracolumbar spine disorder and, if so, whether service connection is warranted.

8.  Entitlement to service connection for a left upper extremity nerve disorder.

9.  Entitlement to service connection for a right lower extremity nerve disorder.

10.  Entitlement to service connection for a left lower extremity nerve disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from July 1981 to November 1985 and from November 1988 to July 1992. She had additional service with the U.S. Navy Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2008 and July 2009 decisions of the Chicago, Illinois, Regional Office (RO). In May 2012 and October 2016, the appeal was remanded to the RO to schedule a Board hearing. In March 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In May 2017, the Board remanded the appeal.

The issues of service connection for a left upper extremity nerve disorder and for left and right lower extremity nerve disorders, and whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a thoracolumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since June 5, 2008, the Veteran's right shoulder disability has caused pain, excessive scapular abduction and elevation when standing, impingement syndrome, a rotator cuff disorder, bulky deformity of the clavicle at the fracture site, and normal range of motion.

2.  Since June 5, 2008, the Veteran's scalp scars were 15 centimeters by 0.5 centimeters and 10 centimeters by 0.3 centimeters, caused itching, and caused some induration with palpation.

3.  Since June 5, 2008, the Veteran had abdominal and chest scars that were deep and linear totaling 39 centimeters by approximately 3 centimeters, had a keloid, caused hypopigmentation, and caused itching; a deep round abdominal scar was approximately 0.5 centimeters around, had slight induration, caused hypopigmentation, and caused itching; and a superficial non-linear scar was approximately 1 centimeter by 1 centimeter.

4.  Since February 19, 2009, the Veteran had headaches which arose 1 to 3 times per week and which lasted for 1 day each, required medication, caused her to miss work 3 times in 6 months, caused blurred or double vision, and required her to lie down 3 to 4 times in the prior year, but not at the direction of a physician.

5.  Headaches began in service.

6.  The Veteran submitted a VA Form 21-4138 requesting service connection for headaches which was received by VA on February 19, 2009.

7.  No formal claim, informal claim, or other communication requesting service connection for headaches was received by VA prior to February 19, 2009.

8.  The Veteran does not have an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent, since June 5, 2008, for right shoulder impingement syndrome have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2017).

2.  The criteria for a rating in excess of 10 percent, since June 5, 2008, for residual scars of the frontal scalp and parietal area have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.118, Diagnostic Code 7800 (2017).

3.  The criteria for a rating of 20 percent, since June 5, 2008, for residual scars of the midline abdomen and bilateral chest have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.118, Diagnostic Codes 7801, 7802, 7805 (2017).

4.  The criteria for an initial rating in excess of 10 percent, since February 19, 2009, for headaches have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2017).

5.  The criteria for assignment of an effective date prior to February 19, 2009, for the award of service connection for headaches have not been met. 38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. § 3.155 (2009); §§ 3.102, 3.159, 3.326(a), 3.400 (2017). 

6.  The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including August 2008 and March 2009 notices which informed her of the evidence generally needed to support her claims; what actions she needed to undertake; and how VA would assist her in developing her claims. The notices were issued to the Veteran prior to the rating decisions from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). 

Additionally, where, as here, the appeal is for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding. For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

A.  Increased Ratings

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

1.  Right (Major) Shoulder Impingement Syndrome

The Veteran's right shoulder disorder is rated for arm limitation of motion according to diagnostic code 5201. A 20 percent rating is warranted for limitation of motion of the major arm to the shoulder level. A 30 percent rating is warranted for limitation of motion of the major arm to a point midway between the side and shoulder level. A 40 percent disability evaluation requires that motion of the major arm be limited to a point 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).  

Diagnostic code 5203 provides ratings for impairment of the clavicle or scapula. A 10 percent disability evaluation is warranted for malunion of the clavicle or scapula or for nonunion without loose movement. A 20 percent disability evaluation is warranted for nonunion of clavicle or scapula with loose movement or for dislocation. Impairment of the clavicle or scapula can alternatively be rated on impairment of function of a contiguous joint. 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2017).

In August 2008, the Veteran underwent a VA examination. She reported pain which manifested as dull aches and a sharp pulling feeling. She had no flare-ups. She reported no use of a brace or sling. An X-ray study showed that her clavicle fracture had healed but there was moderate deformity of the midportion of the clavicle. On examination, palpation of the clavicle did not cause tenderness, she was able to shrug her shoulders, and the shoulder had normal movement.

A December 2013 VA treatment record indicates that the Veteran had constant pain which decreased with heat and worsened in cold weather. She had excessive scapular abduction and elevation when standing and range of motion was within full limits. She had active shoulder flexion and her symptoms decreased with manual correction of the scapular adduction. At her March 2017 Board hearing, the Veteran testified that her shoulder did not "pop" but that her movements were constricted due to the clavicle and muscle symptoms. She reported that pain sometimes prevented her from moving her arm freely up and down.

In June 2017, the Veteran was afforded a VA examination. She was diagnosed with shoulder impingement syndrome. Her range of motion was normal. She had no pain with motion, no pain on weight-bearing, no pain on palpation, and no crepitus. She had no additional function loss or range of motion following repeated use testing. The examiner indicated that the examination was consistent with the Veteran's report of functional loss with repeated use over time. The examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time. Muscle strength testing was normal, there was no muscle atrophy, and no ankylosis. Testing indicated that a rotator cuff disorder was suspected. There was no instability or dislocation. The examiner also indicated that the Veteran had bulky deformity of the clavicle at the fracture site, but it did not affect the range of motion, was not tender to palpation, and a cross-body adduction test was negative. She had no impairment of the humerus. Imaging studies indicated post-traumatic deformity of the midportion of the right clavicle but no arthritis.

Since June 5, 2008, the Veteran's right shoulder disability has caused pain, excessive scapular abduction and elevation when standing, impingement syndrome, a rotator cuff disorder, bulky deformity of the clavicle at the fracture site, and normal range of motion. Given these facts, the Board finds that the current 20 percent evaluation adequately reflects the Veteran's current right shoulder limitation of motion and functional impairment during the relevant period. 38 C.F.R. § 4.7 (2017). See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A 30 percent rating is not warranted as the Veteran's shoulder range of motion is not limited to midway between her side and shoulder level. Additionally, her disability does not warrant assignment of a separate compensable rating for impairment of her clavicle as such a rating would constitute pyramiding. 38 C.F.R. § 4.14 (2017).  

2.  Residual Scars of the Frontal Scalp and Parietal Area

Scars of the head, face, or neck are rated according to diagnostic code 7800. A 10 percent rating is warranted for one characteristic of disfigurement. A 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; two or three characteristics of disfigurement. 

There are several notes to the diagnostic code. Note (1): The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are:  Scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Note (2): Rate tissue loss of the auricle under diagnostic code 6207 (loss of auricle) and anatomical loss of the eye under diagnostic code 6061 (anatomical loss of both eyes) or diagnostic code 6063 (anatomical loss of one eye), as appropriate. Note (3): Take into consideration unretouched color photographs when evaluating under these criteria. Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code. Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2017).

In August 2008, the Veteran was afforded a VA examination. The examiner noted that she had three scars on her scalp. They measured 4 centimeters by 3 millimeters, 11 centimeters by 2 millimeters, and 3.5 centimeters by 2 millimeters. They were all mobile and nontender; there was some induration with palpation of the smaller scar. The scars caused itching.

In June 2017, the Veteran was afforded another VA examination. None of the Veteran's scars were painful or unstable. There was no elevation, depression, adherence to underlying tissue, missing underlying tissue, or abnormal pigmentation of texture. There was no gross distortion or asymmetry of the facial features or visible or palpable tissue loss.

Since June 5, 2008, the Veteran's scalp scars were 15 centimeters by 0.5 centimeters and 10 centimeters by 0.3 centimeters. They caused itching and there was some induration with palpation. Given these facts, the Board finds that the current 10 percent rating adequately reflects the Veteran's impairment during the relevant period. 38 C.F.R. § 4.7. A 30 percent rating is not warranted because there was no tissue loss, gross distortion, and only one characteristic of disfigurement (scar 13 or more centimeters in length) was met.

3.  Residual Scars of the Midline Abdomen and Bilateral Chest

Diagnostic code 7805 states that other scars (including linear scars) and any disabling effect(s) for scars rated under diagnostic codes 7800, 7801, 7802, and 7804, which are not considered in a rating provided under diagnostic codes 7800-7804 should be rated under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).

Diagnostic code 7801 states that a scar not involving the head, face, or neck which is deep and nonlinear warrants a rating at 10 percent if the area of the scar is at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square meters). A 20 percent rating is warranted for scars totaling an area of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters). Note (1) to the diagnostic code states that "A deep scar is one associated with underlying soft tissue damage." Note (2) states that: "If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).

Diagnostic code 7802 states that burn scars or scars due to other causes that are not of the head, face, or neck, that are superficial and nonlinear, and that cover an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent rating. Note (1) states that: "A superficial scar is one not associated with underlying soft tissue damage." Note (2) states: "If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25. Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2017).

The report of the August 2008 VA examination states that the Veteran had a scar that was 25 centimeters by 1 centimeter, at the widest part. There was a keloid formation 8 centimeters long and the scar was elevated 1 millimeter. Other abdominal scars were 5 centimeters by 1 centimeter, 2 centimeters by 1 millimeter, 2.5 centimeters by 1 millimeter, 2 centimeters by 1 millimeter, 2.5 centimeters by 1 centimeter, and a small scar 0.5 centimeters around. The round scar had slight induration. The scars had hypopigmentation, were mobile, nontender to palpation, nonadherent, not elevated or depressed, and there was no keloid formation. She reported that her scars occasionally itched.

At her March 2017 Board hearing, she reported that her abdominal and chest scars restricted her movement and she felt a pulling sensation when she stretched. She stated that they were completely healed.

The report of the June 2017 VA examination states that the Veteran had one linear scar 18 centimeters long and one superficial non-linear scar 1 centimeter by 1 centimeter. None of the scars were tender to palpation or unstable. The Veteran also had an additional scar on the posterior side of the trunk due to a lumbar laminectomy which is not service-connected and will not be included in this analysis.

Since June 5, 2008, the Veteran's deep and linear abdominal and chest scars were a total of 39 centimeters by approximately 3 centimeters, had a keloid, caused hypopigmentation, and caused itching. A deep round abdominal scar was approximately 0.5 centimeters around, had slight induration, caused hypopigmentation, and caused itching. A superficial non-linear scar was approximately 1 centimeter by 1 centimeter. 

Given these facts, the Board finds that the Veteran's deep scars most closely approximate a 20 percent rating because they cover an area between 77 square centimeters and 465 square centimeters. 38 C.F.R. § 4.7. A 30 percent rating is not warranted as the Veteran's abdominal and chest scars do not total between 465 square centimeters and 929 square centimeters. A separate compensable rating is not warranted for the superficial scar as it does not cover an area 929 square centimeters or greater. 

4.  Headaches

Headaches are rated according to diagnostic code 8100. A 50 percent rating is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over last several months. A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in 2 months over last several months. A noncompensable rating is warranted for headaches with less frequent attacks. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

In April 2009, the Veteran was afforded a VA examination. She reported headaches a couple of times per week that would develop over an hour and then would last throughout the day. If a headache was too painful, she would take ibuprofen which only provided minimal relief. The headaches required her to focus more intently on whatever activity she was trying to complete. If she was at home, she would lie in bed with a warm pillow and medication. She had missed 1 to 2 days of work due to headaches. She reported no nausea or vomiting, but the headaches disrupted her sleep. She was diagnosed with headaches recurring approximately 2 times per week, depending on activity level. 

A May 2009 VA treatment record states that the Veteran had chronic headaches, about 1 time per week or every other week. A January 2016 VA treatment record indicates that the Veteran had dull headaches, 1 to 3 times per week, with blurred or double vision and no nausea or vomiting. She took ibuprofen to help with her headaches. A November 2016 VA treatment record states that her headaches were increasing in frequency and she would take ibuprofen as needed.

At her March 2017 Board hearing, the Veteran testified that that, over the course of the prior year, she had to lie down approximately 3 or 4 times due to a headache. However, she stated that a doctor had never told her to lie down when she had a headache. She reported also taking ibuprofen, massaging her neck, and using a heating pad, to help with her symptoms. She reported that she had to take off of work 3 times over the prior 6 months due to headaches. A May 2017 VA treatment record indicates that the Veteran had headaches 1 to 2 times per week.

In June 2017, the Veteran was afforded a VA examination. She reported taking ibuprofen for her headaches and tramadol when they were severe. She had no non-headache symptoms associated with her headaches. She had prostrating attacks that occurred less frequently than once in two months over the prior several months. Her prostrating attacks were not productive of severe economic inadaptability. 

Since February 19, 2009, the Veteran had headaches which arose 1 to 3 times per week and which lasted for 1 day each, required medication, caused her to miss work 3 times in 6 months, caused blurred or double vision, and required her to lie down 3 to 4 times in the prior year, but not at the direction of a physician. Given these facts, the Board finds that the current 10 percent rating adequately reflects the Veteran's impairment during the relevant period. 38 C.F.R. § 4.7. A 30 percent rating is not warranted as the Veteran did not have prostrating attacks occurring on average one time per month over the prior several months.

B.  Earlier Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor. 38 U.S.C. § 5110(a) (2012). The effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) (2017).

During the relevant time period, VA regulation provided that any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2009). 

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for compensation has been allowed or disallowed for the reason that the service-connected disability is not compensable in degree, receipt of certain clinical documentation will be accepted as an informal claim for increased benefits or an informal claim to reopen, and the date of such record will be accepted as the date of receipt of a claim. As the claim in issue is the Veteran's original claim for service connection, the informal claim provisions of 38 C.F.R. § 3.157 are not for application in this case. 

In its July 2009 rating decision, VA determined that the Veteran's headaches were caused by an in-service injury. Therefore, entitlement arose in service. On February 19, 2009, VA received a VA Form 21-4138 stating that the Veteran wanted to file a claim for service connection for headaches. That is the date of claim. 

There is no indication in the file prior to the date of claim that the Veteran sought service connection for headaches. Treatment records contain passing mentions of headache complaints but there is no indication in any of them that the Veteran wished to file a claim for service connection. Statements from the Veteran or her family do not discuss headache complaints or indicate that the Veteran had headaches she believed were caused by service. Therefore, there is nothing in the file that can be construed as an earlier claim for service connection. 

A preponderance of the evidence is against a finding that the Veteran is entitled to an effective date prior to February 19, 2009, for the grant of service connection for headaches. Entitlement first arose in service and there is no objective evidence that a formal claim, an informal claim, or other communication that may be considered as seeking service connection for headaches was received by VA from or on behalf of the Veteran at any time prior to the VA Form 21-4138 received by VA on February 19, 2009. As the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later, the Board finds that February 19, 2009, the date on which the Veteran's claim for service connection for headaches was received by VA, is the appropriate effective date for the award of service connection. An effective date prior to February 19, 2009, is not warranted and the claim is denied.

C.  Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C. §§, 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection requires a current disability. The Veteran does not have a diagnosed acquired psychiatric disorder. In April 2009, the Veteran underwent a VA neuropsychological evaluation. No disorder was found and no diagnosis was advanced. An April 2012 VA treatment record states that the Veteran completed the Patient Health Questionnaire (PHQ-9) and, based on that, was diagnosed with depressive disorder not otherwise specified (NOS). In February 2014, the Veteran again underwent VA neuropsychological testing and no disorder was found or diagnosis advanced.

At her March 2017 Board hearing, the Veteran stated that she had not been diagnosed with depression nor had she ever been treated for a depressive disorder. She reported symptoms that she believed were indicative of a depressive disorder.

In June 2017, the Veteran was afforded a VA examination. No acquired psychiatric disorder diagnosis was advanced. The examiner noted that the Veteran reported "mild transient depressive symptoms which she copes with by engaging in physical activity and which does not cause clinically significant distress or impairment; she has no mental health diagnosis." The examiner stated that, although the April 2012 VA treatment record contained a diagnosis of depressive disorder, it was "predicated upon [the Veteran's] self report of mild depressive symptoms" and not based on "an extensive neuropsychiatric battery of standard tests" as were the April 2009 and February 2014 tests. The examiner concluded that the Veteran did not have an acquired psychiatric disorder. The examiner noted, "Veteran reports transient and mild feelings of sadness which remit when she engages in physical activity. Veteran does not meet criteria for a mental health disorder at this time, given that she is not expressing 'clinically significant distress or impairment in social, academic, occupational, or other important areas of functioning.' This criteria is required to be met for any mental health disorder according to DSM-5."

A preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder. Although one VA treatment record contained a diagnosis of depressive disorder NOS, the June 2017 VA examiner explained that that diagnosis was based on the Veteran's subjective symptoms. On the contrary, extensive objective testing completed in April 2009, February 2014, and June 2017 concluded that the Veteran had no acquired psychiatric disorder. The Board finds that three objective tests are more probative than the one treatment record based on subjective reporting. Therefore, the Board finds that the Veteran does not have an acquired psychiatric disorder and service connection is not warranted. The claim is denied.





ORDER

A rating in excess of 20 percent for right (major) shoulder impingement syndrome (previously rated as right clavicle healed fracture), since June 5, 2008, is denied.

A rating in excess of 10 percent for residual scars of the frontal scalp and parietal area, since June 5, 2008, is denied.

A rating of 20 percent for residual scars of the midline abdomen and bilateral chest, since June 5, 2008, is granted.

An initial rating in excess of 10 percent for headaches, since February 19, 2009, is denied.

An effective date prior to February 19, 2009, for the award of service connection for headaches is denied.

Service connection for an acquired psychiatric disorder is denied.


REMAND

The Board has determined that remand is necessary because the RO did not fully  comply with the Board's prior remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998). Therefore, the appeal is REMANDED as directed below.


1.  Reasons for the remand:

In its May 2017 Board remand, the RO was directed to verify the Veteran's complete periods of service and to obtain all available service treatment records (STRs) and service personnel records (SPRs). The complete periods of service were never verified and, while many SPRs and a few STRs were added to the file, they are nearly all from the Veteran's periods of active duty; they do not contain records from the Veteran's periods of reserve service.

Additionally, in March 2017, the Veteran submitted an Authorization for Release of Information, VA Form 21-4142, for Dr. H. and Dr. S. M. The May 2017 Board remand directed the RO to obtain treatment records from those physicians. The RO failed to even attempt to obtain the records because the Veteran did not submit another Authorization for Release of Information, VA Form 21-4142.

Remand of the issues of service connection for nerve disorders of the left upper extremity and right and left lower extremities is necessary in light of the missing records. 

Adjudication of whether new and material evidence has been received to reopen service connection for a thoracolumbar spine disorder is deferred until all records are associated with the file.

2.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the U.S. Navy and the U.S. Navy Reserve and (2) forward all available STRs and SPRs not already of record associated with such duty for incorporation into the record.

ALL SPRs AND STRs MUST BE ASSOCIATED WITH THE VETERAN'S FILE. A July 2014 VA treatment record indicates that the Veteran was on active duty from 1981 to 1985 and from 1988 to 1992 and had reserve service from 1985 to 1988 and from 1992 to 2006.

3.  Contact Dr. H. and Dr. S. M. to obtain the Veteran's treatment records and associate them with the claims file.

IF THE RO CONCLUDES THAT THE MARCH 2017 AUTHORIZATION FOR RELEASE OF INFORMATION, VA FORM 21-4142, IS NO LONGER VALID, THE VETERAN MUST BE INFORMED OF ITS INVALIDITY AND COMPLETION OF A NEW FORM MUST BE REQUESTED.

4.  AFTER THE ADDITION TO THE FILE OF THE ABOVE REQUESTED RECORDS, return the file to the VA examiner who conducted the June 2017 VA thoracolumbar spine examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA thoracolumbar spine examination to obtain an opinion as to the nature and etiology of all thoracolumbar spine disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each identified thoracolumbar spine disorder was caused by any in-service injury, disease, disorder, or event, or in any way originated in service, including as a result of the Veteran's documented 1984 motor vehicle accident.

b.  whether each identified thoracolumbar spine disorder was caused by the Veteran's service-connected disorders.

c.  whether each identified thoracolumbar spine disorder was aggravated by the Veteran's service-connected disorders.

Service connection is currently in effect for right shoulder impingement syndrome, C-5 right upper extremity paresthesia, residual scars of the frontal scalp and parietal area, headaches, cervical spine degenerative arthritis and vertebral fracture, and residual scars of the midline abdomen and bilateral chest.

IN ADDITION TO ANY RECORDS ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*STR reports of medical history and physical examinations. VBMS Entries 6/21/1999 (second), p. 40 65, 68-71; 2/7/2001, p. 12-15; 10/22/2007, p. 13-18, 71-74, 77-82 97-100, 103 104, 5/26/2015 (second), p. 69-70; 5/26/2015 (fourth), p. 53-70.

*December 1984 STRs indicating treatment following motor vehicle accident. VMBS Entries 5/9/1997; 1/21/2014 (first), p. 51, 53.

*February 1985 STR hospital discharge report following 60 day stay after motor vehicle accident. VBMS Entry 5/26/2015 (second), p. 19.

*February 1985 STR indicating treatment following motor vehicle accident. VBMS Entries 1/21/2014 (first), p. 55; 5/26/2015 (first), p. 85.

*March 1985 STR indicating a neurosurgical clinic consult. VBMS Entry 1/21/2014 (first), p. 58.

*March 1985 Medical Board report and statement concerning motor vehicle accident. VBMS Entries 6/21/1999 (second), p. 72-73; 1/21/2014 (first), p. 64, 66.

*June to September 1985 STRs containing treatment following motor vehicle accident. VBMS Entry 8/12/1998, p. 26, 27, 30, 31, 33.

*February 1996 VA examination report.

*November 1996 Report of Accidental Injury in Support of Claim for Compensation or Pension.

*VA treatment records dated October 1998 to October 2003 which included treatment for back pain. VBMS Entry 10/29/2003. 

*August 2003 written statement from Veteran.

*December 2003 written statement from the Veteran's spouse.

*July 2003, March 2004, and September 2004 to May 2005 VA treatment records for back complaints. VBMS Entry 12/1/2005, p. 4-14, 19-26.

*September 2005 written statement from the Veteran's spouse.

*September 2005 notice of disagreement (NOD) with written statement from the Veteran.

*September 2005 written statement from the Veteran's daughter.

*April 2007 VA treatment record stating that the Veteran had a low back strain in 2003 but that it had resolved. VBMS Entry 5/19/2007 (first), p. 10.

*March 2008 to February 2009 VA treatment records indicating frequent treatment for back pain. VBMS Entry 3/10/2009. 

*April 2009 VA examination.

*May 2009 VA treatment records indicating treatment for back pain. VBMS Entry 6/2/2009.

*May to June 2009 VA treatment records indicating treatment for chronic back pain. VBMS Entry 7/20/2009.

*August 2009 letter from a private physician describing treatment for back and lower extremity complaints. VBMS Entry 1/21/2014, p. 47, 49.

*October 2009 written statement from a private chiropractor detailing treatment for back complaints. VBMS Entry 2/9/2012.

*November 2009 to August 2010 private treatment records indicating treatment for low back and lower extremity nerve complaints, including imaging study reports and operative reports. VBMS Entry 1/25/2012.

*June 2010 VA treatment record stating that the Veteran underwent spinal decompression lumbar laminectomy, partial facetectomy and foraminotomy with resection of extradural synovial cyst left side, L4-L5 lateral transverse fusion L4-L5 using iliac crest bone marrow in January 2010. VBMS Entry 5/19/2017 (third), p. 129.

*September 2010 VA treatment record stating that the Veteran's low back and leg radiation had improved. VBMS Entry 5/19/2017 (third), p. 97.

*November 2011 VA Form 646.

*January 2012 written statement from the Veteran.

*October 2012 to May 2016 private treatment records documenting treatment for back complaints. VBMS Entry 3/21/2017.

*July 2014 VA treatment record stating that the Veteran was seen for complaints of low back pain. VBMS Entry 5/19/2017 (third), p. 17.

*January 2016 VA treatment record stating that the Veteran had chronic low back pain. VBMS Entry 5/19/2017 (third), p. 6.

*November 2016 VA treatment record stating that the Veteran had chronic low back pain. VBMS Entry 5/19/2017 (second), p. 18.

*March 2017 Board hearing transcript.

5.  AFTER THE ADDITION TO THE FILE OF THE ABOVE REQUESTED RECORDS, return the file to the VA examiner who conducted the June 2017 VA peripheral nerves examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA peripheral nerves examination to obtain an opinion as to the nature and etiology of all identified left upper extremity and right and left lower extremity nerve disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  identify all left upper and left and right lower extremity nerve disorders.

b.  whether each identified upper and lower extremity nerve disorder was caused by any in-service injury, disease, disorder, or event, or in any way originated in service, including as a result of the Veteran's documented 1984 motor vehicle accident.

c.  whether each identified upper and lower extremity nerve disorder was caused by the Veteran's service-connected disorders.

d.  whether each identified upper and lower extremity nerve disorder was aggravated by the Veteran's service-connected disorders.

e.  whether each identified nerve disorder was caused by any identified thoracolumbar spine disorder.

f.  whether each identified nerve disorder was aggravated by any identified thoracolumbar spine disorder.

Service connection is currently in effect for right shoulder impingement syndrome, C-5 right upper extremity paresthesia, residual scars of the frontal scalp and parietal area, headaches, cervical spine degenerative arthritis and vertebral fracture, and residual scars of the midline abdomen and bilateral chest.

IN ADDITION TO ANY RECORDS ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*STR reports of medical history and physical examinations. VBMS Entries 6/21/1999 (second), p. 40-65, 68-71; 2/7/2001, p. 12-15; 10/22/2007, p. 13-18, 71-74, 77-82 97-100, 103-104, 5/26/2015 (second), p. 69-70; 5/26/2015 (fourth), p. 53-70.

*December 1984 STRs indicating treatment following motor vehicle accident. VMBS Entries 5/9/1997; 1/21/2014 (first), p. 51, 53.

*February 1985 STR hospital discharge report following 60 day stay after motor vehicle accident. VBMS Entry 5/26/2015 (second), p. 19.

*February 1985 STR indicating treatment following motor vehicle accident. VBMS Entries 1/21/2014 (first), p. 55; 5/26/2015 (first), p. 85.

*March 1985 STR indicating a neurosurgical clinic consult. VBMS Entry 1/21/2014 (first), p. 58.

*March 1985 Medical Board report and statement concerning motor vehicle accident. VBMS Entries 6/21/1999 (second), p. 72-73; 1/21/2014 (first), p. 64, 66.

*June to September 1985 STRs containing treatment following motor vehicle accident. VBMS Entry 8/12/1998, p. 26, 27, 30, 31, 33.

*August 1987 STRs for laceration of left hand index finger. VBMS Entries 8/12/1998, p. 38-41; 1/21/2014 (first), p. 60, 62.

*February 1996 VA examination report.

*November 1996 Report of Accidental Injury in Support of Claim for Compensation or Pension.

*VA treatment records dated October 1998 to October 2003 which include treatment for tingling, numbness, and pain complaints in the upper and lower extremities. VBMS Entry 10/29/2003. 

*May and June 2005 private treatment records indicating complaints of upper extremity tingling and containing diagnoses of carpal tunnel syndrome in both upper extremities. VBMS Entry 9/22/2005 (both). 

*May to June 2005 private treatment records stating a positive Tinel's sign in both wrists and a diagnosis of carpal tunnel syndrome. VBMS Entry 4/27/2009, p. 15, 17.

*March 2008 to February 2009 VA treatment records indicating regular treatment for complaints of upper extremity numbness and tingling. VBMS Entry 3/10/2009. 

*August 2009 letter from private physician describing treatment for lower extremity complaints. VBMS Entry 1/21/2014, p. 47, 49.

*November 2009 to August 2010 private treatment records indicating treatment for low back and lower extremity nerve complaints, including imaging study reports and operative reports. VBMS Entry 1/25/2012.

*June 2010 VA treatment record stating that the Veteran underwent spinal decompression lumbar laminectomy, partial facetectomy and foraminotomy with resection of extradural synovial cyst left side, L4-L5 lateral transverse fusion L4-L5 using iliac crest bone marrow in January 2010. VBMS Entry 5/19/2017 (third), p. 129.

*September 2010 VA treatment record stating that the Veteran's low back and leg radiation had improved. VBMS Entry 5/19/2017 (third), p. 97.

*November 2011 VA Form 646.

*March 2017 Board hearing transcript.

6.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


